                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE – COURTROOM 3B

    Case #: TE41 8130568-73                                                Date: October 6, 2020

                   United States of America           vs. Michael A. Glass

        3UHVHQWEHIRUH Honorable Debra C. Poplin, United States Magistrate Judge

        Rachel Stone               DCR
        Deputy Clerk               Court Reporter                           Probation Officer


        LaToyia Carpenter          Nakeisha Jackson
        $VVW86$WW\            $WWRUQH\ V IRU'HIHQGDQW V              $WWRUQH\ V IRU'HIHQGDQW V &RQWG

               Proceedings: Parties present for an initial appearance on a FULPLQDOFRPSODLQW
         ✔ Defendant sworn.
         ✔ Defendant requested appointment of counsel and submitted financial affidavit.
         ✔ Court approved financial affidavit and appointed counsel
             Defendant present with retained counsel.
         ✔   Government requested detention of the defendant:
                  ✔ Defendant waived and reserved the right to a detention hearing.
                     Defendant requested detention hearing.
                                        Detention hearing set.      Detention hearing held.
             Parties agreed to conditions on which the defendant could be released.
             Defendant requested a preliminary hearing
                                        Preliminary hearing held.   Preliminary hearing set.
             'HIHQGDQWZDLYHGDQGUHVHUYHGULJKWWRDSUHOLPLQDU\KHDULQJ
             &DVHXQGHUVHDODVWRGHIHQGDQW V 
                          8QVHDOHGXSRQJUDQWLQJRIPRWLRQE\$86$7RUHPDLQXQGHUVHDO
Dates set at this hearing:
    Detention Hearing: 
    Preliminary Hearing:
    $UUDLJQPHQW+HDULQJ
✔   2WKHU+HDULQJ This matter was reset for next part docket (October 19, 2020)
    ✔   Defendant remanded to custody.       Defendant released on Order Setting Conditions ofRelease.

    Time: 10:55                11:10

    IRachel Stone     , Deputy Clerk, CERTIFY the official record of this proceeding is
    an audio file. Knox-DCR_ TE418130568_ 2021006 _ 103826
        Case 3:20-po-00041-DCP Document 1 Filed 10/06/20 Page 1 of 1 PageID #: 1
